Citation Nr: 0615583	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  97-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a right ankle injury.

2.  Entitlement to an initial rating in excess of 10 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to July 
1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1996 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that assigned an initial rating of 
10 percent for a right ankle disability and an initial 
noncompensable rating for a low back disability.  

During the pendency of the claims, a December 1997 hearing 
officer's decision was rendered awarding a 10 percent 
disability evaluation for the veteran's low back disability.  
This did not satisfy the veteran's appeal for a higher rating 
for his low back disability.

The veteran testified at a personal hearing before an RO 
hearing officer in July 1997 and a video conference hearing 
before the undersigned Veterans Law Judge in April 2003.  
Transcripts of these hearings have been associated with the 
claims folder.  

This case was last before the Board in September 2005 when it 
was remanded to the Appeals Management Center (AMC) for 
further development.


FINDINGS OF FACT

1.  The veteran's service-connected right ankle disability is 
manifested by no more than moderate limitation of motion.    

2.  The veteran's lumbosacral strain has been manifested by 
pain and slight limitation of motion flexion of the 
thoracolumbar spine is not limited to 60 degrees or less, and 
the combined range of motion of the thoracolumbar spine is 
not limited to 120 degrees or less.

3.  The veteran's service-connected low back disability is 
not manifested by muscle spasm on extreme forward bending, 
loss of lateral spine motion, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for the veteran's right ankle disability 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 
5270, 5271, 5272, 5273 (2005).

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for the veteran's low back disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should submit all pertinent evidence in her possession, was 
provided by letter dated in March 2004, subsequent to the 
initial adjudication of the claims.  After notice was 
provided, the veteran was provided ample time to submit and 
identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for a 
higher disability evaluation for her service-connected right 
ankle and low back disabilities, the Board finds that there 
is no prejudice to the appellant in proceeding with the 
issuance of a final decision on either claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the 
Board has determined that higher initial disability 
evaluations are not warranted for her service-connected right 
ankle and low back disabilities.  Consequently, a higher 
disability rating or effective date will not be assigned, so 
the failure to provide notice with respect to those elements 
of the claims was no more than harmless error.

The record reflects that VA assisted the veteran by obtaining 
service medical records.  In addition, the veteran has been 
afforded several examinations addressing the severity of her 
service-connected right ankle and low back disabilities.  
Neither the veteran nor her representative has identified any 
outstanding evidence that could be obtained to substantiate 
either of the claims.  The Board is also unaware of any such 
available evidence.  In sum, the Board is satisfied that VA 
has complied with the duty to assist provisions of the VCAA 
and the implementing regulations.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on either claim 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  

The record reflects that the veteran has had intermittent 
back aching since January 1994.  She also twisted her ankle 
during service in 1995.  She had acute swelling and was 
diagnosed with a sprain.  Despite treatment including 
physical therapy, she continued to have intermittent swelling 
with any activity.  

The report of a July 1996 respiratory examination notes that 
the veteran complained of occasional right ankle tenderness 
and discomfort especially on rainy days.  She also had mild 
sweating of her right ankle.  Examination of her extremities 
showed no restriction of movement.  Despite minimal swelling 
of the right ankle, the ankle was nontender and had normal 
strength.  The veteran also reported somewhat sharp back 
pain.  However, there were no shooting to her lower 
extremities and no numbness in her legs.  Her back pain was 
worse when she was on her feet or when she bent down.  Motrin 
helped relieve her discomfort.  Despite her complaints, 
examination of the spine was negative.  Straight leg raising 
revealed no back pain and no tenderness of the lower back was 
found on examination.  

The veteran was afforded a VA joints examination in August 
1996.  Examination of her lower extremities was normal in 
terms of strength and neurological testing.  On examination, 
she had no swelling of her right ankle and there was no focal 
tenderness with palpation.  Range of motion testing 
demonstrated normal dorsiflexion and plantar flexion without 
pain.  Inversion appeared to be significantly increased with 
some laxity at 80 degrees and mildly excessive eversion at 40 
degrees.  The veteran had some discomfort over the 
anterolateral aspect of the ankle with the extreme inversion.  

Examination of her back reviewed normal range of motion with 
minimal aching in the central low lumbar region with full 
flexion.  She was noted to have normal range of motion 
without pain.  Similarly, her gait was normal.

Subsequent VA outpatient treatment records show treatment for 
right ankle and low back pain.  Treatment records in January 
1997 note positive findings of tenderness to deep palpitation 
at the L5-S1 area.  She reported occasional spasms in the 
left leg.  Straight leg raise examination was negative.  X-
rays were negative.  

Similarly, treatment records dated in February 1997 show 
continued complaints of low back pain and right ankle 
swelling.  Examination of the back revealed no tenderness to 
palpation along the spine or muscles.  Pain was noted on 
bending over 70 degrees.  There was no neurological 
compromise.  Examination of the right ankle revealed somewhat 
greater eversion and inversion.  The ankle was nontender and 
without lesions.  

In July 1997, she complained of increasing back pain and 
difficulty sitting on stools.  At that time, it was noted 
that her ankle pain had resolved.  She reported that pain did 
not keep her up at night.  Examination of the back revealed 
full range of motion without tenderness.  X-rays of the 
lumbosacral spine showed no evidence of degenerative 
arthritis.  

In connection with her claim, the veteran testified at a 
hearing before an RO hearing officer in July 1997.  She 
reported problems with right ankle swelling.  She worked as a 
school bus driver and had been recently hired as a wheelchair 
car driver.  She was denied a position as an EMT due to her 
service-connected back disability.  She took Naproxen daily 
for her ankle and back pain.  She also reported constant 
backache.  She reported difficulty sitting.  She had to 
slouch and it was hard for her to get up out of her seat on 
the bus after working.  She had been taking muscle relaxers 
for her back pain.  She also used ice and heating pads. 

During VA examination in August 1999, the veteran reported 
that she wore a right ankle brace when she walked.  She had 
to be careful when walking or the ankle would twist.  She had 
intermittent right ankle pain, especially after long walking 
or working all day.  She had difficulty driving due to 
stiffness and pain developing after work.  The veteran was 
currently in a vocational rehabilitation program and was 
going to college.  

Examination of the right ankle revealed no swelling, 
increased temperature, or erythema.  Tenderness on the 
lateral aspect of the right angle was noted.  Right ankle 
dorsiflexion was limited to 4 degrees with normal up to 20 
degrees.  Plantar flexion was normal.  Inversion and eversion 
were normal.  Right ankle muscle strength was normal.  The 
veteran could walk on her heels and forefeet without 
problems.  Deep tendon reflexes in the legs were decreased in 
the knees and ankles.  The diagnoses were chronic right ankle 
strain and sprain with chronic pain that limited her level of 
activity and imposed stress in the right ankle.  The veteran 
reported increased symptoms including limited function due to 
pain with repetitive right ankle movement or any stressful 
movement of the right ankle.

With respect to her service-connected low back disability, 
the veteran complained of low back pain with a lot of 
stiffness and limitation of motion especially in forward 
bending.  She took Advil at night or when she had to work all 
day.  She had stopped using Naprosyn due to side effects.  
When standing, walking, or sitting for any length of time, 
her low back stiffness increased.  She also stated that 
bending over caused her to feel like her low back was 
"bursting out."  She reported that she experienced numbness 
in the right lower extremity when she used to drive 8 hours a 
day.  An MRI showed minimal diffuse disc bulge at L4-5 with 
otherwise unremarkable findings.  Lumbosacral spine X-rays 
showed normal findings.  

Examination of the low back showed no postural abnormalities 
and no deformities.  Similarly, there was no tenderness of 
the lumbosacral spine.  Forward bending was limited to 46 
degrees due to pain and the veteran could not bend further 
due to fear of developing lower back pain.  Left lateral 
bending was limited to 22 degrees and right lateral bending 
was limited to 20 degrees.  Normal lateral bending was noted 
to be to 30 degrees.  Rotation was limited to 40 degrees 
bilaterally.  Normal rotation was noted to be to 45 degrees.  
Hyperextension was normal.  Examination revealed no swelling, 
no increased temperature, and no erythema.  The diagnosis was 
L4-5 disc bulging with chronic low back pain with limitation 
of motion.  The examiner noted that the veteran's low back 
disability could certainly be aggravated with repeated 
movement of the trunk.  The veteran was advised to avoid 
repeated movement especially with forward bending.  She was 
also advised to avoid lifting, pushing, or pulling heavy 
objects.  

A VA outpatient treatment record dated in October 2001 shows 
that the veteran complained of worsening pain and stiffness 
in her right ankle.  It was painful to bear weight on her 
ankle.  She was on her feet all day 3 days a week as part of 
her clinical rotation.  Examination of her right lower 
extremity revealed no erythema or swelling.  She had full 
range of motion with pain in the posterior heel with flexion 
and dorsiflexion.  

In February 2002, the veteran complained of back pain.  She 
had a very busy schedule and found that standing in labs at 
school for as little as 20 minutes exacerbated her low back 
pain.  She also continued to have back pain after sitting 
following prolonged standing periods.   

Similar complaints were noted in July 2002.  While the 
veteran complained of numbness and tingling, she had no 
muscle weakness and no bladder or bowel incontinence.  
Examination revealed no swelling or redness.  The veteran had 
pain with forward flexion and backward bending.  Straight leg 
raise test was negative.  

In September 2002, the veteran was afforded a VA joints 
examination addressing her service connected ankle 
disability.  She complained of chronic discomfort, especially 
during cold weather and after remaining on her feet all day.  
She applied ice packs as needed daily.  She reported chronic 
"clicking" of her ankle when walking.  On uneven surfaces, 
her ankle "gives."  She reported intermittent swelling and 
weakness of the ankle.  She did not use a brace, crutches, or 
cane for ambulation.  

On examination, the veteran was noted to have a normal gait 
and did not favor her ankle.  The veteran had no evidence of 
trauma or discoloration.  Palpable crepitus was noted at the 
medial malleolus.  There was no edema or tenderness to 
palpation.  Range of motion testing revealed dorsiflexion 
from 0 to 20 degrees and plantar flexion from 0 to 45 
degrees.  The ankle was neurologically intact.  X-rays were 
interpreted as normal with no evidence of acute fracture or 
dislocation and no evidence of joint tissue swelling. 

The veteran was also afforded a September 2002 VA spine 
examination.  She reported chronic low back pain that 
radiated down both legs, the right more than the left.  She 
also reported numbness and a tingling sensation, especially 
when driving.  She often had to pull over the road and 
stretch to relieve her cramping.  She had exacerbations of 
low back pain in cold weather and took Naproxen and Flexeril 
for spasms.  The veteran denied bladder or bowel 
incontinence.  She could not sit or stand on her feet for 
long periods of time.  She continued to change her position 
when sitting in a chair.  She did not use a brace, crutches, 
or cane for ambulation.  

The examiner noted that the veteran walked without a limp and 
did not appear to be in pain.  She had normal curvature of 
the spine with no postural abnormalities.  There was no 
tenderness to palpation along the lumbar and sacral 
vertebrae.  There was mild tenderness to palpation at the 
coccyx in the right and left paraspinous processes.  Mild 
spasms were also noted at the right and left paraspinous 
processes.  Deep tendon reflexes were 2+ and straight leg 
raise testing was negative.  Sensory and motor examination 
was within normal limits.  Range of motion testing revealed 
flexion to 85 degrees with discomfort at the endpoint.  
Backward extension was to 35 degrees.  Lateral flexion was to 
40 degrees bilaterally and rotation was to 30 degrees.  The 
assessment was mechanical lower back pain.  It was noted that 
the veteran had to limit her ambulation and take nonsteroidal 
medication and muscle relaxants on a daily basis to reduce 
her pain and spasms.  

At her April 2003 video conference hearing, the veteran 
testified that her right ankle swelled daily.  When she woke 
in the morning, it was painful to stand on.  She worked a 12 
hour shift and her ankle was really sore at the end of her 
shift.  She also reported a constant backache.  

The veteran was afforded a VA joints examination in February 
2005.  She complained of intermittent daily pain.  Her pain 
was rated as an 8 on a scale from 1 to 10 but increased to 9 
or 10 with physical activities during flare-ups, which 
occurred a couple of times per week.  No specific weakness or 
stiffness was noted.  While she reported intermittent 
swelling up to a couple of times a week, at the time of the 
examination there was no swelling.  She did not report heat, 
redness, instability, giving way, locking, fatigability, or 
lack of endurance.  The examiner reported that while the 
veteran had increased pain during flare-ups, she had no 
increase in limitation of motion.  She used an ankle brace 
intermittently.  The examiner noted that there was no history 
of surgery, dislocation, recurrent subluxation, or 
inflammatory arthritis.  

Examination revealed dorsiflexion from 0 to 20 degrees with 
pain at the end of motion.  Plantar flexion was from 0 to 40 
degrees with pain at the end.  Eversion of 30 degrees and 
inversion of 45 degrees without significant pain were noted.  
The examiner noted no significant pain on motion and no 
additional loss of range of motion due to fatigue, weakness, 
or lack of endurance following repetitive use.  Similarly, 
there was no significant painful motion, edema, effusion, 
instability, weakness, tenderness, heat, abnormal movement, 
or guarding of movement.  The veteran had no abnormal 
callosities and no ankylosis.  Similarly, the veteran had no 
varus or valgus angulation of the os calcis in relationship 
to the long axis of the tibia and fibula.  X-rays of the 
right ankle were interpreted as normal.

The veteran was afforded a VA spine examination in February 
2005.  She reported that she continued to have intermittent 
low back pain, rated as a 3 on a scale from 1 to 10, with 
brief periods of flare-ups (lasting a few seconds) of 10 out 
of 10 pain a couple of times per week.  The examiner was 
asked to comment on limitation of motion during flare-ups.  
The examiner noted that the veteran only had intense pain 
during flare-ups.  The veteran reported frequent back 
stiffness in the morning and at the end of her 12 hour shift 
as a respiratory therapist.  She had called in sick a couple 
of times due to intense pain.  She worked one shift per week 
and was attending school to become a paramedic at other 
times.  She denied sciatic type pain.  While the veteran had 
previously been prescribed nonsteroidal anti-inflammatory 
drugs, she was now taking over the counter medication.  The 
veteran had no associated features or symptoms such as weight 
loss, fevers, malaise, dizziness, visual disturbances, 
numbness, weakness, bladder complaints, or bowel complaints.  
The veteran walked unaided without the use of a cane, 
crutches, walker, or braces.  The veteran could walk for 20 
minutes without aggravating her back.  She had no history of 
falls and was independent in mobility and activities of daily 
living.  

Physical examination revealed range of forward flexion from 0 
to 70 degrees without pain and 0 to 80 degrees with pain.  
Extension was from 0 to 30 degrees with pain at the end of 
extension.  Lateral flexion was from 0 to 30 degrees 
bilaterally without pain.  Rotation was from 0 to 40 degrees 
bilaterally without pain.  The examiner opined that there was 
no additional loss of range of motion due to fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  No spasm, weakness, or tenderness was 
noted on examination.  Sensory examination was normal.  Motor 
examination revealed 5 out of 5 muscle strength with no 
atrophy.  Reflexes were 2+ in the lower extremities.  The 
impression was mechanical low back strain with some 
limitation of forward flexion and with no spasm or 
radiculopathy noted during the examination.  X-rays of the 
lumbosacral spine were interpreted as normal. 


General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.


Analysis

A.  Right Ankle Disability

Disabilities of the ankle are rated under Diagnostic Codes 
5270 though 5274 of the Rating Schedule.  

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation; while marked limitation of motion of an 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  For VA rating purposes, normal range 
of ankle plantar flexion is from 0 to 45 degrees and normal 
range of ankle dorsiflexion is from 0 to 20 degrees.  See 38 
C.F.R. § 4.71a, Plate II (2005).

The preponderance of the medical evidence establishes that 
the veteran has more than moderate limitation of motion of 
the right ankle.  While limitation of dorsiflexion to 4 
degrees is noted during examination in August 1999, this 
finding is inconsistent with the other medical evidence of 
record.  Examination of her right ankle in July 1996, August 
1996, and October 2001 showed no restriction in dorsiflexion.  
Similarly, examination in September 2002 shows dorsiflexion 
from 0 to 20 degrees. 

Examination of the veteran's right ankle in July 1996, August 
1996, August 1999, October 2001, and September 2002 are 
consistent with normal range of plantar flexion.  While she 
had limitation of plantar flexion from 0 to 40 degrees in 
February 2005, these findings represent nearly full plantar 
flexion. 

Despite the veteran's complaints of swelling, painful motion, 
and tenderness, examination in August 1999 revealed no 
swelling, increased temperature, or erythema.  In October 
2001, she had no erythema or swelling and in September 2002 
there was no edema or tenderness to palpation.  These 
findings are consistent with the recent February 2005 
examination that revealed no increase in limitation of motion 
with no loss of motion due to fatigue, weakness, or lack of 
endurance following repetitive use.  She also had no 
significant painful motion, edema, effusion, instability, 
weakness, tenderness, heat, abnormal movement, or guarding of 
movement.  

Despite her complaints, the veteran either worked as a bus 
driver or respiratory therapist or went to school during the 
pendency of this claim.  The Board recognizes the veteran's 
complaints of pain and swelling; however, when all ranges of 
motion are viewed as a whole, and taking into account the 
limited effect repetitive use has on the range of motion of 
the veteran's ankle, the medical evidence demonstrates that 
the veteran's limitation of motion does not more nearly 
approximate the marked limitation of motion required for a 
higher evaluation than the moderate level contemplated by the 
assigned evaluation.  

The Board notes that the veteran's service-connected right 
ankle disability has been rated under 38 C.F.R. § 4.71a,  
Diagnostic Code 5262, which provides that malunion of the 
tibia and fibula with slight knee or ankle disability 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted if the knee or ankle disability is moderate, and a 
30 percent evaluation is warranted if the knee or ankle 
disability is marked.  Nonunion of the tibia and fibula with 
loose motion requiring a brace warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

None of the medical evidence indicates that the veteran has 
malunion or nonunion of the tibia or fibula.  Therefore, the 
Board finds that a higher rating is not warranted under this 
Diagnostic Code.

The Board has also considered whether a higher rating for 
this disability is warranted under any other diagnostic code 
but has found none.  There is not evidence that the veteran 
has ankylosis of the subastragalar or tarsal joints, malunion 
of the os calcis or astragalus, or astragalectomy as 
contemplated by higher evaluations under Diagnostic Codes 
5272, 5273, or 5274.  

In light of the foregoing, the Board concludes that a higher 
initial disability evaluation is not warranted.  The Board 
has also determined that a staged rating is not warranted for 
this disability because it has not been more than 10 percent 
disabling at any time during the initial evaluation period.  
In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.


B.  Low Back Disability

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
criteria for intervertebral disc syndrome under Diagnostic 
Code 5293 that became effective on September 23, 2002, 
contain notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position. Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the entire spine warrants a 100 percent disability rating 
while unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis a 20 percent disability 
evaluation is warranted.  For forward flexion of the 
thoracolumbar greater than 60 degrees, but not greater than 
85 degrees or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal control a 
10 percent disability evaluation is warranted.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

As a preliminary matter, the Board notes that the medical 
evidence shows that an increased rating based upon limitation 
of function is not warranted.  Despite complaints of pain and 
stiffness in her back, the range of motion of the veteran's 
low back was at its worst limited to 46 degrees of flexion 
due to pain in August 1999.  Earlier examinations of her 
spine in July 1996 and in August 1996 revealed normal range 
of motion with only some minimal aching in the central lower 
lumbar region with full flexion in 1996.  She was limited to 
70 degrees of flexion before noting pain in January 1997.  
Subsequent records in July 1997 show full range of motion of 
her back without tenderness.  Examination in September 2002 
showed flexion to 85 degrees with discomfort at the endpoint, 
backward extension to 35 degrees, lateral flexion to 40 
degrees, and rotation to 30 degrees.  

Based on the evidence above, the Board concludes that the 
limitation of motion of the veteran's service-connected lower 
back disability prior to September 26, 2003 more nearly 
approximated slight than moderate.  Accordingly, an increased 
rating based upon limitation of motion is not warranted under 
the former criteria.  

Likewise, the veteran's low back disability does not warrant 
an increased rating under the criteria in effect from 
September 26, 2003.  The evidence for this period does not 
show limitation of forward flexion of the thoracolumbar spine 
to 60 degrees or less, muscle spasm, guarding severe enough 
to result in abnormal gait, or abnormal contour.  In this 
regard, the Board notes that in February 2005 she had pain 
free flexion from 0 to 70 degrees, extension from 0 to 30 
degrees, bilateral lateral flexion from 0 to 30 degrees, and 
bilateral rotation from 0 to 40 degree.  The examiner opined 
that there was no addition loss of range of motion due to 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  Similarly, the examiner found no 
spasm, weakness, or tenderness.  

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the instant case, the Board finds that the 
current 10 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated.

The Board has also considered the diagnostic codes for 
evaluating impairment of the radicular groups, 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8510- 8513 (2005), and the 
criteria for evaluating intervertebral disc syndrome 
(Diagnostic Code 5293 prior to September 23, 2003, and 
Diagnostic Code 5243 from September 23, 2003); however, the 
Board has determined that those provisions are not applicable 
in this case because none of the medical evidence shows that 
she has been found to have radiculopathy.  The neurological 
examinations have consistently been negative. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no schedular 
basis for assigning a rating in excess of 10 percent for any 
portion of the initial evaluation period.  

The Board has also considered the benefit-of-the-doubt rule 
but has determined that it is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.  


C.  Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for either disability and 
that the manifestations of each disability are contemplated 
by the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from either 
disability would be in excess of that contemplated by the 
assigned rating.  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not warranted.


							(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 10 percent for right ankle 
disability is denied.

An initial rating in excess of 10 percent for a low back 
disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


